            Case MDL No. 2915 Document 96 Filed 08/26/19 Page 1 of 2



                BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION
____________________________________
                                     :
IN RE: CAPITAL ONE CONSUMER          : MDL No. 2915
DATA SECURITY BREACH                 :
LITIGATION                           :
____________________________________:

                              NOTICE OF RELATED ACTION

       Please take notice that pursuant to Rule 6.2(d) of the Rules of Procedure of the United

States Judicial Panel on Multidistrict Litigation (“JPML”), Plaintiffs, Michael Hoskinson-Short,

Kassanra McKown, Patrick Soto, Michal J. Hauser, Dorothy E. Hauser, Julio Vera, Brendy

Wolfram, Ernesto De La Fe, Timothy M. Hayden, Necrotizing Fasciitis Foundation Lindsay

Welch, and Juan Hernandez (collectively, “Hoskinson-Short Plaintiffs”) hereby notify the Clerk

of the JPML of the following related action:

Case Name                                              Case No.     District Court Judge
Michael Hoskinson-Short, Kassanra McKown, Patrick
Soto, Michal J. Hauser, Dorothy E. Hauser, Julio Vera,
Brendy Wolfram, Ernesto De La Fe, Timothy M.                        Western         Judge
Hayden, Necrotizing Fasciitis Foundation Lindsay       2:19-cv-     District of     Ricardo S.
Welch, Juan Hernandez v. Capital One Financial         01218        Washington      Martinez
Corporation, Capital One, N.A., Capital One Bank                    (Seattle)
(USA), N.A., Amazon.com, Inc., Amazon Web
Services, Inc.

       A schedule of action is attached hereto as Exhibit A. A Proof of Service is attached

hereto as Exhibit B. A copy of the Hoskinson-Short complaint and docket sheet are attached

hereto as Exhibit C.


       The Hoskinson-Short action involves common questions of law and fact with the action

filed by moving plaintiffs in these proceedings.
            Case MDL No. 2915 Document 96 Filed 08/26/19 Page 2 of 2



       Plaintiffs in the Hoskinson-Short action respectfully submit that the above referenced

action be considered as a related action for purposes of this pending multidistrict litigation.


Dated: August 26, 2019                                Respectfully Submitted,

                                                      /s/ Joshua H. Grabar
                                                      Joshua H. Grabar, Esq.
                                                      Grabar Law Office
                                                      1735 Market Street, Suite 3750
                                                      Philadelphia, PA 19103
                                                      Tel.: 267-507-6085
                                                      Fax.: 267-507-6048
                                                      Email: jgrabar@grabarlaw.com

                                                      Roger M. Townsend, Esq.
                                                      Breskin Johnson & Townsend PLLC
                                                      1000 Second Avenue, Suite 3670
                                                      Seattle, WA 98104
                                                      Tel: (206) 652-8660
                                                      Fax: (206) 652-8290
                                                      Email: rtownsend@bjtlegal.com

                                                      Marc H. Edelson
                                                      Edelson & Associates, LLC
                                                      3 Terry Drive, Suite 205
                                                      Newtown, PA 18940
                                                      Tel: (215) 867-2399
                                                      Fax: (267) 685-0676
                                                      Email: medelson@edelson-law.com

                                                      Counsel for Plaintiffs, Michael Hoskinson-
                                                      Short, Kassanra McKown, Patrick Soto,
                                                      Michal J. Hauser, Dorothy E. Hauser,
                                                      Julio Vera, Brendy Wolfram, Ernesto De
                                                      La Fe, Timothy M. Hayden, Necrotizing
                                                      Fasciitis Foundation Lindsay Welch, and
                                                      Juan Hernandez
